SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1247
CA 15-01472
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF GREG WILLIAMS,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (WILLIAM E. STORRS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered July 14, 2015 in a CPLR article 78
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition pursuant to CPLR article 78 seeking to annul the
determination denying him parole release. The Attorney General has
advised this Court that, subsequent to that denial, petitioner
reappeared before the Board of Parole in May of 2016 and was again
denied release. Consequently, this appeal must be dismissed as moot
(see Matter of Sanchez v Evans, 111 AD3d 1315, 1315). Contrary to
petitioner’s contention, this matter does not fall within the
exception to the mootness doctrine (see id.).




Entered:    December 23, 2016                    Frances E. Cafarell
                                                 Clerk of the Court